UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam New Opportunities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2009 Date of reporting period: March 31, 2009 Item 1. Schedule of Investments: Putnam New Opportunities Fund The fund's portfolio 3/31/09 (Unaudited) COMMON STOCKS (98.9%)(a) Shares Value Aerospace and defense (2.1%) Alliant Techsystems, Inc. (NON) 85,600 $5,733,488 L-3 Communications Holdings, Inc. 168,400 11,417,520 Orbital Sciences Corp. (NON) 202,300 2,405,347 Precision Castparts Corp. 183,200 10,973,680 Raytheon Co. 351,900 13,702,986 Banking (0.9%) Bank of the Ozarks, Inc. 59,700 1,377,876 Commerce Bancshares, Inc. 27,510 998,613 First Citizens BancShares, Inc. Class A 21,900 2,886,420 Northern Trust Corp. 234,600 14,033,772 Beverage (1.6%) Coca-Cola Co. (The) 286,600 12,596,070 Heckmann Corp. (NON) 264,900 1,276,818 PepsiCo, Inc. 366,516 18,868,244 Biotechnology (3.9%) Amgen, Inc. (NON) 235,500 11,661,960 Genzyme Corp. (NON) 248,359 14,750,041 Gilead Sciences, Inc. (NON) 657,800 30,469,296 Life Technologies Corp. (NON) 236,143 7,669,925 Sequenom, Inc. (NON) 703,100 9,998,082 Vertex Pharmaceuticals, Inc. (NON) 253,100 7,271,563 Chemicals (1.8%) FMC Corp. 144,300 6,225,102 Monsanto Co. 193,924 16,115,084 Potash Corp. of Saskatchewan, Inc. (Canada) 73,000 5,899,130 Sigma-Adrich Corp. 236,118 8,922,899 Coal (0.2%) Massey Energy Co. 464,182 4,697,522 Commercial and consumer services (1.9%) EZCORP, Inc. Class A (NON) 308,692 3,571,566 H&R Block, Inc. 476,700 8,671,173 HMS Holdings Corp. (NON) 160,607 5,283,970 Navigant Consulting, Inc. (NON) 268,900 3,514,523 Priceline.com, Inc. (NON) 141,090 11,115,070 Watson Wyatt Worldwide, Inc. Class A 147,500 7,282,075 Communications equipment (4.6%) Cisco Systems, Inc. (NON) 2,130,255 35,724,376 Comtech Telecommunications Corp. (NON) 242,500 6,006,725 F5 Networks, Inc. (NON) 450,524 9,438,478 Juniper Networks, Inc. (NON) 711,900 10,721,214 Qualcomm, Inc. 872,000 33,929,520 Computers (9.7%) Apple, Inc. (NON) 629,529 66,176,088 Brocade Communications Systems, Inc. (NON) 3,625,600 12,508,320 Hewlett-Packard Co. 1,302,783 41,767,223 IBM Corp. 759,844 73,621,285 Teradata Corp. (NON) 580,800 9,420,576 Conglomerates (0.4%) Walter Industries, Inc. 354,490 8,107,186 Construction (0.5%) Granite Construction, Inc. 255,400 9,572,392 Consumer (0.4%) Scotts Miracle-Gro Co. (The) Class A 270,000 9,369,000 Consumer goods (2.9%) Church & Dwight Co., Inc. 302,900 15,820,467 Colgate-Palmolive Co. 433,700 25,579,626 Procter & Gamble Co. (The) 419,502 19,754,349 Containers (0.4%) Silgan Holdings, Inc. 161,900 8,506,226 Distribution (0.1%) Spartan Stores, Inc. 173,400 2,672,094 Electric utilities (1.5%) Edison International 289,800 8,349,138 Exelon Corp. 260,356 11,817,559 PPL Corp. 429,300 12,325,203 Electrical equipment (1.2%) Emerson Electric Co. 655,300 18,728,474 GrafTech International, Ltd. (NON) 370,400 2,281,664 Vestas Wind Systems A/S (Denmark) (NON) 108,848 4,806,789 Electronics (2.6%) Altera Corp. 713,113 12,515,133 Analog Devices, Inc. 437,500 8,430,625 Intel Corp. 1,529,663 23,021,428 Intermec, Inc. (NON) 296,300 3,081,520 Marvell Technology Group, Ltd. (NON) 768,400 7,038,544 Energy (oil field) (2.3%) FMC Technologies, Inc. (NON) 385,500 12,093,135 National-Oilwell Varco, Inc. (NON) 490,717 14,088,485 Noble Corp. 433,000 10,430,970 Schlumberger, Ltd. 297,411 12,080,835 Energy (other) (0.5%) First Solar, Inc. (NON) 72,600 9,634,020 Optisolar, Inc. (acquired 7/30/08, cost $617,098) (Private) (F)(RES)(NON) 99,532 617,098 Engineering and construction (0.8%) ENGlobal Corp. (NON) 859,100 3,900,314 Fluor Corp. 232,638 8,037,643 Michael Baker Corp. (NON) 168,600 4,383,600 Financial (0.2%) Assurant, Inc. 200,100 4,358,178 Food (1.0%) Del Monte Foods Co. 523,800 3,818,502 General Mills, Inc. 180,900 9,023,292 Ralcorp Holdings, Inc. (NON) 137,300 7,397,724 TreeHouse Foods, Inc. (NON) 29,500 849,305 Gaming and lottery (0.4%) Bally Technologies, Inc. (NON) 453,300 8,349,786 Health-care services (3.3%) AMERIGROUP Corp. (NON) 589,226 16,227,284 Express Scripts, Inc. (NON) 304,800 14,072,616 Healthsouth Corp. (NON) 414,900 3,684,312 Humana, Inc. (NON) 345,500 9,010,640 LHC Group, Inc. (NON) 115,100 2,564,428 Omnicare, Inc. 242,600 5,941,274 Quest Diagnostics, Inc. 358,900 17,040,572 Insurance (1.0%) AON Corp. 190,500 7,776,210 Fidelity National Title Group, Inc. Class A 560,000 10,925,600 Transatlantic Holdings, Inc. 83,600 2,982,012 Investment banking/Brokerage (1.7%) Eaton Vance Corp. 609,200 13,920,220 Goldman Sachs Group, Inc. (The) 116,050 12,303,621 TD Ameritrade Holding Corp. (NON) 703,300 9,712,573 Machinery (1.2%) AGCO Corp. (NON) 338,336 6,631,386 Chart Industries, Inc. (NON) 215,300 1,696,564 Joy Global, Inc. 356,800 7,599,840 Parker-Hannifin Corp. 251,300 8,539,174 Manufacturing (1.0%) Dover Corp. 231,800 6,114,884 Flowserve Corp. 96,900 5,438,028 Shaw Group, Inc. (NON) 350,600 9,609,946 Medical technology (4.9%) Baxter International, Inc. 513,858 26,319,807 Becton, Dickinson and Co. 347,562 23,370,069 Boston Scientific Corp. (NON) 1,203,900 9,571,005 Covidien, Ltd. (Bermuda) 176,500 5,866,860 Luminex Corp. (NON) 208,549 3,778,908 St. Jude Medical, Inc. (NON) 608,100 22,092,273 Varian Medical Systems, Inc. (NON) 258,000 7,853,520 Zoll Medical Corp. (NON) 317,000 4,552,120 Metals (2.1%) Barrick Gold Corp. (Canada) 178,600 5,790,212 Freeport-McMoRan Copper & Gold, Inc. Class B 223,700 8,525,207 Newmont Mining Corp. 371,443 16,625,789 Nucor Corp. 236,800 9,038,656 Steel Dynamics, Inc. 522,400 4,602,344 Natural gas utilities (0.6%) Southwestern Energy Co. (NON) 403,500 11,979,915 Oil and gas (6.1%) Comstock Resources, Inc. (NON) 226,841 6,759,862 Exxon Mobil Corp. 351,066 23,907,595 Hess Corp. 303,500 16,449,700 McMoRan Exploration Co. (NON) 405,444 1,905,587 Noble Energy, Inc. 192,200 10,355,736 Occidental Petroleum Corp. 701,300 39,027,345 Petroleo Brasileiro SA ADR (Brazil) 608,172 18,531,001 Ultra Petroleum Corp. (NON) 188,700 6,772,443 Whiting Petroleum Corp. (NON) 169,100 4,371,235 Pharmaceuticals (6.0%) Abbott Laboratories 1,054,000 50,275,800 Cephalon, Inc. (NON) 171,700 11,692,770 Emergent Biosolutions, Inc. (NON) 133,119 1,798,438 Johnson & Johnson 446,935 23,508,781 Owens & Minor, Inc. 362,867 12,021,784 Perrigo Co. 190,300 4,725,149 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 238,900 10,762,445 Wyeth 282,700 12,167,408 Power producers (0.4%) AES Corp. (The) (NON) 1,601,800 9,306,458 Publishing (0.4%) Marvel Entertainment, Inc. (NON) 281,300 7,468,515 Railroads (0.8%) Union Pacific Corp. 388,200 15,958,902 Regional Bells (0.4%) Verizon Communications, Inc. 297,438 8,982,628 Restaurants (2.6%) CEC Entertainment, Inc. (NON) 194,900 5,044,012 McDonald's Corp. 692,400 37,784,268 Yum! Brands, Inc. 452,619 12,437,970 Retail (6.2%) Advance Auto Parts, Inc. 275,900 11,333,972 AutoZone, Inc. (NON) 98,444 16,008,963 BJ's Wholesale Club, Inc. (NON) 369,923 11,833,837 Jo-Ann Stores, Inc. (NON) 284,200 4,643,828 Kroger Co. 521,100 11,057,742 Rent-A-Center, Inc. (NON) 210,100 4,069,637 TJX Cos., Inc. (The) 660,371 16,931,912 Wal-Mart Stores, Inc. 1,049,000 54,652,900 Schools (1.6%) Apollo Group, Inc. Class A (NON) 286,100 22,410,213 Career Education Corp. (NON) 499,800 11,975,208 Semiconductor (0.3%) Hittite Microwave Corp. (NON) 184,800 5,765,760 Shipping (0.4%) Kirby Corp. (NON) 284,300 7,573,752 Software (6.7%) Activision Blizzard, Inc. (NON) 851,700 8,908,782 Mantech International Corp. Class A (NON) 151,300 6,339,470 Microsoft Corp. 2,779,473 51,058,919 Oracle Corp. (NON) 2,324,000 41,994,680 Red Hat, Inc. (NON) 796,900 14,216,696 Symantec Corp. (NON) 489,300 7,310,142 TIBCO Software, Inc. (NON) 1,698,800 9,971,956 Technology (0.4%) Affiliated Computer Services, Inc. Class A (NON) 194,200 9,300,238 Technology services (3.7%) Accenture, Ltd. Class A 775,695 21,323,856 CSG Systems International, Inc. (NON) 444,760 6,351,173 Google, Inc. Class A (NON) 98,702 34,354,218 NetEase.com ADR (China) (NON) 170,300 4,572,555 SAIC, Inc. (NON) 564,400 10,537,348 Telecommunications (0.9%) NeuStar, Inc. Class A (NON) 551,560 9,238,630 NII Holdings, Inc. (NON) 238,400 3,576,000 Premiere Global Services, Inc. (NON) 590,700 5,209,974 Tobacco (2.9%) Lorillard, Inc. 205,300 12,675,222 Philip Morris International, Inc. 1,356,600 48,267,828 Toys (0.4%) Hasbro, Inc. 364,900 9,148,043 Transportation services (0.6%) C.H. Robinson Worldwide, Inc. 260,400 11,876,844 Waste Management (0.4%) Stericycle, Inc. (NON) 187,500 8,949,375 Total common stocks (cost $2,686,099,430) CONVERTIBLE PREFERRED STOCKS (0.0%)(a) Shares Value Totality Corp. Ser. D, $0.346 cum. cv. pfd. (acquired 7/27/00, cost $311,442) (Private) (F)(RES)(NON) 122,060 $12 Total convertible preferred stocks (cost $311,442) SHORT-TERM INVESTMENTS (2.7%)(a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.325%, November 19, 2009 $7,515,000 $7,498,951 U.S. Treasury Cash Management Bills for an effective yield of 0.883%, May 15, 2009 1,605,000 1,603,478 Federated Prime Obligations Fund 46,790,897 46,790,897 Total short-term investments (cost $55,893,326) TOTAL INVESTMENTS Total investments (cost $2,742,304,198)(b) NOTES (a) Percentages indicated are based on net assets of $2,100,690,854 . (b) The aggregate identified cost on a tax basis is $2,742,304,213, resulting in gross unrealized appreciation and depreciation of $69,991,957 and $679,645,534, respectively, or net unrealized depreciation of $609,653,577. (NON) Non-income-producing security. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at March 31, 2009 was $617,110 or less than 0.1% of net assets. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for FASB 157 disclosures based on the securities valuation inputs. On March 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At March 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2009: Valuation inputs Investments in securities Other financial instruments Level 1 $2,118,124,308 $ Level 2 13,909,218 Level 3 617,110 Total $2,132,650,636 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. The following is a reconciliation of Level 3 assets as of March 31, 2009: Investment in securities Other financial instruments Balance as of June 30, 2008 $ $ Accrued discounts/premiums Realized gain/(loss) Change in net unrealized appreciation/(depreciation) Net purchases/sales Net transfers in and/or out of Level 3** 617,110 Balance as of March 31, 2009 $617,110 $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. ** Represents Level 3 securities acquired in merger with Putnam Discovery Growth Fund. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam New Opportunities Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 29, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: May 29, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 29, 2009
